This matter came on for further consideration upon the filing of a motion for an order to appear and show cause filed by movant, Disciplinary Counsel, on April 3, 2006, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to abide by the court’s December 7, 2005 order. On May 11, 2006, this court granted that motion and ordered respondent to file a written response on or before May 31, 2006. Respondent did not file a response. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on August 8, 2006, at 9:00 a.m.